14-1172
     Lin v. Lynch
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A087 786 614
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   1st day of September, two thousand fifteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   SEN LIN,
14                  Petitioner,
15
16                  v.                                               14-1172
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,1
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Dehai Zhang, Flushing, New York.

     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
     Loretta E. Lynch is automatically substituted for former Attorney General Eric
     H. Holder, Jr.
1    FOR RESPONDENT:             Joyce R. Branda, Acting Assistant
2                                Attorney General; Emily Anne
3                                Radford, Assistant Director; C.
4                                Frederick Sheffield, Trial
5                                Attorney, Office of Immigration
6                                Litigation, U.S. Department of
7                                Justice, Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED.

13       Petitioner Sen Lin, a native and citizen of the People’s

14   Republic of China, seeks review of a March 26, 2014, decision

15   of the BIA affirming a May 31, 2012, decision of an Immigration

16   Judge (“IJ”), denying Lin’s application for asylum, withholding

17   of removal, and relief under the Convention Against Torture

18   (“CAT”).   In re Sen Lin, No. A087 786 614 (B.I.A. Mar. 26, 2014),

19   aff’g No. A087 786 614 (Immig. Ct. N.Y. City May 31, 2012).    We

20   assume the parties’ familiarity with the underlying facts and

21   procedural history in this case.

22       Under the circumstances of this case, we have reviewed the

23   IJ’s decision as modified by the BIA, i.e., minus the bases for

24   denying relief that were not considered by the BIA (untimely

                                     2
1    asylum application and burden findings).           Xue Hong Yang v. U.S.

2    Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).                      The

3    applicable standards of review are well established.                8 U.S.C.

4    § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

5    (2d Cir. 2008).       The agency may, “[c]onsidering the totality

6    of    the    circumstances,”      base   a   credibility       finding    on

7    inconsistencies in an asylum applicant’s statements and other

8    record evidence “without regard to whether” they go “to the

9    heart        of    the     applicant’s          claim.”             8 U.S.C.

10   § 1158(b)(1)(B)(iii);       Xiu    Xia   Lin, 534 F.3d    at   163-64.

11   Substantial evidence supports the agency’s determination that

12   Lin was not credible.

13         The agency reasonably relied in part on Lin’s inconsistent

14   and admittedly false statements related to whether he hit a

15   family planning official with a shovel during his arrest in

16   China.      See Xiu Xia Lin, 534 F.3d at 166-67; see also Siewe v.

17   Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (providing that an

18   asylum applicant’s presentation of “a single false document or

19   a single instance of false testimony may (if attributable to

20   the     petitioner)      infect    the   balance       of     the    alien’s

                                          3
1    uncorroborated or unauthenticated evidence . . . [and] may also

2    influence the IJ’s assessment of . . . the credibility of the

3    petitioner.”).       In   addition,     Lin’s   testimony   that    he

4    threatened family planning officials with a metal shovel was

5    inconsistent with his mother’s statement that Lin used a knife.

6    Both the inconsistency and Lin’s admission that his mother

7    exaggerated the facts in her letter further undermined his

8    credibility.     See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

9    Siewe, 480 F.3d at 170.      Finally, the agency reasonably relied

10   on Lin’s inconsistent testimony regarding when he decided to

11   leave China for the United States.       See Xiu Xia Lin, 534 F.3d
12   at 166-67.

13       Given    Lin’s   false    and   inconsistent   statements,     the

14   agency’s adverse credibility determination is supported by

15   substantial evidence.     See Xiu Xia Lin, 534 F.3d at 165-67;

16   Siewe, 480 F.3d at 170.      That finding is dispositive of Lin’s

17   claims for asylum, withholding of removal, and CAT relief.         See

18   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

19       For the foregoing reasons, the petition for review is

20   DENIED.   As we have completed our review, any stay of removal

                                         4
1   that the Court previously granted in this petition is VACATED,

2   and any pending motion for a stay of removal in this petition

3   is DISMISSED as moot.   Any pending request for oral argument

4   in this petition is DENIED in accordance with Federal Rule of

5   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

6   34.1(b).

7                               FOR THE COURT:
8                               Catherine O=Hagan Wolfe, Clerk




                                  5